United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2926
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Lorna Spotted Tail,                      *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 7, 2000
                                Filed: December 20, 2000
                                    ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       While serving the supervised release portion of a sentence she had received for
aiding and abetting assault with a deadly weapon, in violation of 18 U.S.C. §§ 2,
113(c), and 1153, Lorna Spotted Tail admitted to violating her release conditions.
Following a revocation hearing, the district court1 revoked supervised release and
imposed a 9-month term of imprisonment and 15 months supervised release. Spotted
Tail appeals, claiming her revocation sentence is excessive.


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       When a district court finds by a preponderance of the evidence that a defendant
has violated a release condition, the district court may revoke supervised release. See
18 U.S.C. § 3583(e)(3). We review for abuse of discretion. See United States v.
Grimes, 54 F.3d 489, 492 (8th Cir. 1995). Having reviewed the record and Spotted
Tail’s brief, we conclude the district court’s revocation sentence neither exceeds the
limits of section 3583, nor constitutes an abuse of discretion. See 18 U.S.C.
§§ 3583(e)(3), (h); United States v. St. John, 92 F.3d 761, 766 (8th Cir. 1996)
(maximum period of time defendant’s freedom can be restrained upon revocation of
supervised release is capped by original supervised release term).

      Accordingly we affirm. We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-